DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.1.	Applicant's Amendment to Claims and Remarks filed on July 23, 2021 are acknowledged. 
2.2.	Claims 3 and 4 have been canceled. Claims 6 and 7 have been withdrawn. Claims 1, 2 and 5 are active. Claim 1 has been amended by clarity. Support for the amendment to Claim 1 has been found in Applicant's Specification as indicated by Applicant ( see Remarks). Therefore, no New matter has been added with instant amendment.  
2.3.    Rejection over previously utilized Prior art is maintained as explained below. Consequently, it is appropriate to make instant Action Final.	 
3.    Indefinite Rejection of Record ( see preceding Office action) has been overcome by the amendment to Claim 1.
          Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1, 2 and 5  are rejected under 35 U.S.C. 103 as obvious over  Yoshitaka et al. (JP 2011-190349 – hereafter Y49  – EPO Machine Translation attached) as evidenced by RIECKMANN et al, Chapter II of Modern Polyesters , 2003 – references previously provided).
Y49 disclosed polyester suitable for coatings application, other words suitable for forming fils, wherein polyester may have  Tg ( glass transition temperature ) of higher than 100 0C and Mn ( number average molecular weight ) of more than 8,000 or more than 10,000 and up to 15,000 exemplified. ( see [0008], [0041 and Table 1) and comprises :
a)  aromatic dicarboxylic acid component, which include terephthalic acid, isophthalic acid or/and naphthalenedicarboxylic acid and can be present in the amounts more than 90 mole% ( see [0011],[0012]); and polyfunctional carboxylic acid, for example, trimellitic acid ( see [0032]) in the amount from 0.2 to 5 mol% based on amounts of carboxylic acid( see [0034]). 
b)  diol component ( see [0008]), which comprises Isosorbide and ( see [0014]) TCD ( tricyclodecane dimethanol) and branched aliphatic glycols along with alicyclic diols. 
4.2.	Regarding presence of Isosorbide and TCD in the diol component (see [0008]); note that Isosorbide is present in the range from 3 to 50 mol% and TCD is present in the range from 20 to 80 mol%. 
4.3.	Regarding presence of branched aliphatic glycol with C 1-3 side chain,   Y49 teaches that  polyester may comprise one or more branched diols according to Chemical Formula (1) ( see [0008])  which encompasses several glycols ( see [0026], including 1,2-propanediol and MPDIOL ( 2-methyl-1,2-propanediol) - first and second choice- and may also comprise ( see [0027])  1,3-butanediol and "  an alicyclic glycol such as 1,2-cyclohexanedimethanol, 1,3-cyclohexanedimethanol, 1,4-cyclohexanedimethanol".  Note that branched diols according to Chemical Formula (1) can be present in the amount up to 20 mol% ( see [0008]) – which is substantially same 
	Therefore, Y49 disclosed use of all same  acid and alcohol components, wherein same compounds can be present in overlapping ranges with ranges as claimed by Applicant in Claim 1 and same value for Tg and Mn, but silent with respect to IV ( intrinsic viscosity) as claimed by Applicant in Claim 1. 
	However, because Y49 disclosed that polyester is suitable for same utility (coating) and have same range of Mn, than it would be expected that polyester as taught by Y49 application would have same range of IV as claimed by Applicant.
Therefore, Y49 renders obvious Applicant’s claimed subject matter as it well established in the art : “ In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and
" ... prima  facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties". Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ
4.4.	Regarding Claim 5, note that RIECKMANN provide evidence that
 a) theoretical value for polycondensation polymers including polyesters  of PDI  is 2 or more  (see page 40) and that PDI depending on specifics of method used for production of the polyester (different reactors, batch size and ratio of acid and diol compound) and can be as high as 7, but decreases for small batch processes to about 3. (see page 41, Fig. 2.2).
Therefore, it would be expected that one of ordinary skill in the art would be capable to adjust PDI to specific range as desired based on general knowledge available in the art. 
Response to Arguments
5.	Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive.
5.1.	Applicant's principal arguments based on alleged deficiency of Y49 because :  
" Y 49 teaches away from the claimed amount by disclosing that it is not preferred
for its monomer (1) (that corresponds to the claimed component (b-2) of instant claim 1) to be more than 20 mol% and expressly states that copolymerization amount of the monomer (1) needs to be less than 20 mol%  with respect to the total glycol component (B) for preventing deterioration of the storage stability".
5.2.	In response for this argument note that a) Applicant's claims do not required  specific property as " storage stability" and b) Applicant claimed subject matter ( see Claim 1)  directed to polyester composition and not to solution of this composition stored for any specific length of time.
However, it is well established in the art that end point of less than 20 mol% and end point of 20 mol% are close enough to expect that both polyesters would have same properties : " prima  facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties". Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ.
At least for reasons above, Applicant's argument were fond unpersuasive and the Rejection over Y49 is maintained and made Final.

                                                            Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763